ACCEPTED
                                                                                  06-16-00067-CR
                                                                       SIXTH COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
                                                                             8/15/2016 5:36:32 AM
                                                                                 DEBBIE AUTREY
                                                                                           CLERK
                    SIXTH COURT OF APPEALS
                       TEXARKANA, TEXAS

                             06-16-0006 7-CR                     FILED IN
                                                          6th COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                                                          8/15/2016 5:36:32 AM
                                                              DEBBIE AUTREY
                                                                  Clerk

                        MICHAEL ALAN HODGES

                                     vs.
                          THE STATE OF TEXAS



     MOTION FOR LEAVE TO FILE LATE APPELLANT'S BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, Appellant and files this motion and request for an

e>..tension of time to file his brief and would show unto the Court the

fo llowing:


Court below:                                     54th District Court

Cause number below:                              No 2014-1 486-C2

Date Petition for Discretionary
Review refused:                                  NA

Present deadline for filing Appellant's Brief:   August 12, 2016

Days requested by this extension:                3 days

Date to which extension is requested:            August 15, 2016

Number of extensions previously granted:         4
Hodges, Michael                                                           1
                                       I.
      The Appellant's request is based upon the following reasonable

explanation of the need for additional time, within the personal knowledge

of Charles W. McDonald, the attorney signing this motion, Pursuant to TEX.

R. APP. PROC. 10.5(b), namely:

                                      II.

      Counsel had gone through the record several times and had put

together a detailed Anders brief. Upon checking one last area of concern,

counsel discovered during final proofing a potential charge error. Counsel is

extremely reticent and loath to ever file an Anders brief. Thankfully, it

turned out, upon further research, that the error was viable and not frivolous.

Consequently, counsel had to completely rewrite the brief. The error was

discovered Friday evening. The new brief is being filed along with this

motion.

                                      III.

      Appellant requests that the Comt grant this motion and extend the

time and deadline for the filing of appellant's brief as asked for, or the Court

grant such additional time as is just and proper, and accordingly, Appellant

so prays.




Hodges, Michael                                                               2
                                          Respectfully submitted,
                                          ls/Charles W McDonald
                                          Charles W. McDonald
                                          2024 Austin A venue
                                          Waco, Texas 76701
                                          Phone: (254) 752-9901
                                          Fax: (254) 754-1466
                                          SBOT No. 13538800
                                          Email: ringwraith 1cwm@aol.com

SWORN TO by Charles W. McDonald on this l 51h day of August, 2016.


                  JOEDON SAM DELANEY
                  Notary ID ti 12U55970
                  My Comml11lon Expires
                     February 8, 2020




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a t rue and correct copy
of this brief was served electronically on the 15t h day of August,
2016     to:   counsel for     the    State,    Sterling Harmon,
sterling.harmon@co.mclennan. tx. us.


                                          ls/Charles W McDonald
                                             Charles W. McDonald




Hodges, Michael                                                            3